Citation Nr: 0304561	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-35 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to a rating in excess of 50 percent for 
poliomyelitis with arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1945 to 
July 1946 and from January 1948 to December 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for tinnitus 
and entitlement to a rating in excess of 50 percent for 
poliomyelitis with arthritis of the right knee will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran served in an artillery unit during his second 
period of active duty and was exposed to acoustic trauma.  

2.  The veteran currently suffers from a bilateral hearing 
loss disability and there is a reasonable basis for 
attributing such disability to acoustic trauma due to 
exposure to artillery during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002);  38 C.F.R. §§ 
3.102, 3.303(d), 3.304(d), 3.385 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service medical records were silent as to any complaints 
or treatment for problems with hearing acuity.  Whispered 
voice testing was 15/15 bilaterally in February 1945, 
February 1948, August 1952 and October 1952.  The service 
personnel records indicate that the veteran served in an 
artillery unit during his second period of active duty.  

The veteran submitted his claim of entitlement to service 
connection for bilateral hearing loss in September 1995.  On 
the VA audiological evaluation in October 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
70
75
LEFT
35
45
65
80
95

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 8 percentage in the left ear.  
The diagnoses were mild to severe sensorineural hearing loss 
in the right ear and a mild to profound sensorineural hearing 
loss in the left ear.  The examiner opined that it was as 
likely as not that the veteran's current hearing loss was due 
to noise exposure from artillery firing while on active duty.   

II.  Analysis

Under the law, service connection is warranted where the  
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss (organic disease of the nervous system), may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101,  
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If chronicity is not 
applicable, service connection may still be established on 
the basis of 38 C.F.R. §3.303(b) if a condition is noted 
during service or during an applicable presumptive period, 
and if competent evidence, either medical or lay, depending 
on the circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000,  
2,000, 3,000, 4,000 Hertz is 40 decibels or greater (as in 
this case); or when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater (as in this case); or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent (as in this case).  38 C.F.R. § 3.385.

In this case, the veteran's service medical records are 
negative for any report of hearing loss.  The tests conducted 
during service only consisted of whispered voice testing with 
a result of 15/15 (a normal finding).  No audiological 
testing was performed.  The first objective evidence of 
hearing loss was many years after service.  Nevertheless, 
there is a competent medical opinion of record that links the 
current hearing loss to exposure to acoustic trauma in 
service.

The U.S. Court of Appeals for Veterans Claims (Court) has 
issued several opinions that are helpful in evaluating the 
veteran's claim.  In Ledford v. Derwinski, 3  Vet. App. 87, 
89 (1992), the Court found that the absence of a documented 
hearing loss while in service is not fatal to a claim for 
service connection.  Further, in Hensley v. Brown,  5 Vet. 
App. 155, 159-160 (1993), the Court noted that, when a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Finally, in a case similar 
to that on appeal here, Peters v. Brown, 6 Vet. App. 540, 543 
(1994), the Court said that a veteran may establish service 
connection for a disability not manifested during service, or 
within the statutory presumptive period, with evidence that 
demonstrates that the disability actually resulted from a 
disease or injury incurred in service.  

The veteran's service personnel records document his service 
in an artillery unit during his second period of active duty 
service and he has reported that he was exposed to acoustic 
trauma as a result of this service.  The Board finds the 
veteran to be competent to report that he was exposed to loud 
noises as a result of artillery.  The Board also finds the 
veteran's allegation of his exposure to acoustic trauma in 
service to be reliable.  As a result, the veteran has 
evidence of exposure to acoustic trauma in service and 
evidence of current hearing loss.

As noted previously, the lack of any evidence of hearing loss 
disability in service or at separation is not fatal to the 
veteran's claim.  Ledford, 3 Vet. App. at 89.  The key issues 
are whether the veteran currently satisfies the criteria of 
38 C.F.R. § 3.385 and whether there is a basis for linking 
the current hearing loss disability to the veteran's period 
of active service.  Hensley, 5 Vet. App. at 159.

The evidence of record indicates that the veteran currently 
has a hearing loss disability that satisfies the definition 
for hearing impairment in 38 C.F.R. § 3.385.  Moreover, the 
opinion from the examiner who conducted the October 2002 VA 
examination indicates that it was as likely as not that the 
currently existing hearing loss was the result of exposure to 
the firing of artillery while the veteran was on active duty.  
The VA examiner made it clear that he had reviewed the claims 
folder in forming his opinion.  There is no medical opinion 
of record to say that the veteran's hearing loss is not 
related to noise exposure in service.  In additional, the 
veteran has indicated that he did not experience any post-
service acoustic trauma.  

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  
In the instant case, the Board has noted that the veteran's 
service medical records are silent for hearing loss, and that 
hearing loss is not shown for many years after service.  
However, there is a medical opinion of record indicating that 
it was as likely as not that the current disability was due 
to service.  In view of the totality of the evidence, 
including the veteran's credible account of noise exposure 
during active service, and his documented hearing loss, and 
the absence of evidence of other significant noise exposure 
post-service which could have resulted in his current hearing 
loss disability, the Board finds that it is at least as 
likely as not that bilateral hearing loss was incurred in 
active service.  Resolving all reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
is warranted.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, in 
light of the fact that this claim has been granted, the Board 
finds there has been no prejudice to the veteran by VA's 
failure to comply with the requirements of the VCAA with 
regard to the claim of service connection for bilateral 
hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations pertaining to monetary 
awards.  
REMAND

As noted above, there has been a significant change in the 
law regarding the VA's duty to notify and assist claimants.  
The VCAA redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  

In Quartuccio v. Principi, this Court recently held that a 
remand for compliance with the VCAA was required because the 
Secretary neither "'notif[ied] the claimant ... of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that [was] necessary to 
substantiate the claim' [nor did he] 'indicate which portion 
of that information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the Secretary ... 
will attempt to obtain on behalf of the claimant,"' 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002)(quoting 
38 U.S.C. § 5103(a)).  In that case, the Court found that 
documents notifying the claimant of evidence that would be 
"useful" or "potentially helpful" were insufficient where 
those notifications failed to identify "who is responsible 
for obtaining such evidence."  Id. 

Review of the veteran's claims folder reveals that the 
veteran has not been notified of any of the provisions of the 
VCAA, including VA's duty to notify and assist, nor has the 
RO informed the veteran of what specific evidence he should 
obtain and what evidence the VA will obtain.  The Board has 
found no reference to the VCAA in the entire claims folder.        

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with VA's 
notice and duty to assist.  In addition, because the RO has 
not yet considered whether notification or development action 
is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

With regard to the application of the VCAA to this case, the 
Board notes that on VA examination in October 2002, the 
veteran reported the presence of tinnitus.  However, no 
diagnosis of the disorder was made nor was any opinion as to 
the etiology of the disorder promulgated.  Tinnitus was noted 
at the time of a May 1995 VA examination as well as in VA 
outpatient treatment records dated in 2001.  An opinion as to 
the presence and etiology of disorder is required under the 
VCAA in order to accurately adjudicate the claim of 
entitlement to service connection for tinnitus.  

Accordingly, the issues of entitlement to service connection 
for tinnitus and entitlement to a rating in excess of 50 
percent for poliomyelitis with arthritis of the right knee 
are REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.

2.  The RO should contact the VA examiner 
who conducted the October 2002 audiology 
and speech pathology examination (if 
possible) and request that he provide an 
opinion as to whether it is as likely as 
not that any tinnitus found at the time 
of the examination was due to noise 
exposure from artillery firing as 
reported by the veteran.  The examiner 
must provide a complete rational for his 
opinion.  If this examiner is 
unavailable, the veteran should be 
rescheduled for another VA audiology 
examination.  The examiner who conducts 
this examination must provide the opinion 
requested above.  The claims folder must 
be sent to the examiner for review in 
conjunction with the examination and the 
examiner should annotate his report to 
reflect such review.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for tinnitus and the 
claim of entitlement to a rating in 
excess of 50 percent for poliomyelitis 
with arthritis of the right knee.  If any 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


